Citation Nr: 1811899	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-34 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a lumbar spine disorder.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran and N.R.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to December 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in Louisville, Kentucky in November 2017.  A transcript of hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issues of service connection for a lumbar spine disability, a cervical spine disability and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus began during active service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 1112, 1113, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus

With respect to the Veteran's claim for entitlement to service connection for tinnitus, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2017).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including tinnitus (an organic disease of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran filed a claim for service connection for tinnitus in April 2010.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  

The Veteran explained at his November 2017 hearing that during service he was exposed to loud noise as he was a tanker in service and also worked during operations as a loader.  He stated that he currently experiences tinnitus in his ears, which he opines is the direct result of his exposure to these loud noises in service.  Furthermore, at a June 2011 audio VA examination the examiner noted a constant complaint of tinnitus.  The Board notes that the Veteran indicated at this June 2011 examination that his tinnitus began five years prior to the examination.  However, the Veteran has since clarified in a March 2014 statement and at his November 2017 Board hearing that it was six years prior to the examination that it got even worse, but that tinnitus began during service.  

The Veteran's service treatment records are silent regarding any tinnitus; however, his post service medical records indicate reports of tinnitus.  

The Board finds that service connection for tinnitus is warranted.  First, there is a current disability as the Veteran has competently reported he has ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a type of disorder that is capable of lay observation).  Second, the Veteran has asserted that his tinnitus began during service and continues to this day.  See Charles, 16 Vet. App. 370.  The Board finds each of these statements competent and credible as there are no conflicting statements in the claims file.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, they are assigned significant probative value and the evidence of record establishes that tinnitus is related to active service.  


ORDER

Service connection for tinnitus is granted.  


REMAND

With regard to the Veteran's claims for service connection for a lumbar spine disorder, cervical spine disorder and left hip disorder, remand is required for the claims on appeal to obtain VA examinations.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the Veteran's claim for service connection for a low back disorder, there is a current diagnosis of degenerative disc disease of the lumbar spine.  See May 2012 VA examination report.  Service treatment records (STRs) note that the Veteran received treatment for a low back strain in service in 1976 and 1979.  The Veteran's October 1979 discharge examination showed a normal spine.  In May 2012 the Veteran was afforded a VA examination for his low back disorder.  After examination of the Veteran, the examiner noted that the Veteran's low back disability clearly and unmistakably pre-existed service, but then explained in his rationale that both the entrance and the discharge examination were silent for any low back complaints.  Indeed, he specifically reported that STRs did not confirm a clear and umistakable pre-existing back condition.  The examiner further found that the two incidents in service noting low back strain were clinically acute and transient and resolved prior to the Veteran's separation.  No other opinion was provided.

The Board finds that the Veteran's low back disorder has not been claimed to pre-exist service; despite the Veteran's August 2010 statement that he had an "existing" back problem that was aggravated by service, the Board finds that the based on the Veteran's further statements and his November 2017 hearing testimony that he was referring to his injury in service when he noted an "existing" back problem, and his statement that such was aggravated was in reference to the worsening of the disability since that injury.  Therefore, the Board finds that a new examination and etiological opinion are warranted to determine whether such injury caused or is related to the Veteran's current low back disability.  

The Veteran alleges that his cervical spine and left hip disorders are secondary to his back disorder.  Service connection may be granted for disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that if the Veteran's low back disorder is found to be related to his in service injury, opinions should be rendered with regard to whether the Veteran's cervical spine and left hip disorders are caused or aggravated by his low back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  .After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his diagnosed low back disorder.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions rendered. 

Based on the review and the examination, the examiner must render an opinion as to 

(a) whether it is at least as likely as not (i.e. probability of 50 percent or greater) that each currently diagnosed back disorder is related to his active service.  

The examiner must discuss the following:  (1) the relevant STRs that diagnosed low back strain; (2) the October 2012 buddy statement noting the Veteran's back symptoms after service; (3) the Veteran's contentions regarding the continuity of problems with his back since service.

(b) If the Veteran's low back disability is related to service, then whether it is at least as likely as not (50 percent or greater probability) that each diagnosed cervical spine and left hip disorder, was caused or aggravated by the Veteran's low back disability.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


